Hunstein, Justice.
Mary Elizabeth Rice was convicted of the malice murder of Mark Berry Rice and sentenced to life imprisonment.1 She appeals and we *248affirm.
Decided February 12, 1996.
Robert W. Lavender, Julie E. Ernst, for appellant.
Lindsay A. Tise, Jr., District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Caroline W. Donaldson, Assistant Attorney General, for appellee.
We conclude that there was sufficient evidence offered by the State to corroborate the testimony of the accomplice. OCGA § 24-4-8; Parkerson v. State, 265 Ga. 438 (2) (457 SE2d 667) (1995). Accordingly, we further conclude that, viewing the evidence adduced at trial in a light most favorable to the jury’s determination, a rational trier of fact could have found the defendant guilty of the crime for which she was convicted beyond a reasohable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crime occurred on August 28, 1993. Appellant was indicted on October 20, 1993. She was found guilty on May 3, 1995 and sentenced to life imprisonment. Her motion for a new trial, filed on May 8,1995, amended on June 29,1995, was denied on July 14,1995. Her notice of appeal was docketed in this Court on August 3, 1995, and orally argued on October *24810, 1995.